Citation Nr: 1702912	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for a deviated nasal septum, to exclude the period of temporary total evaluation under 38 C.F.R. § 4.30 from November 11, 2010 through December 31, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a deviated nasal septum and awarded a noncompensable evaluation for that disability for the period of November 9, 2010 through November 10, 2010 and for the period beginning January 1, 2011; the AOJ awarded a 100 percent temporary total evaluation under 38 C.F.R. § 4.30 from November 11, 2010 through December 31, 2010.  The Veteran timely appealed the assigned noncompensable evaluation for the periods noted above.

The Veteran initially requested a hearing before a Veterans Law Judge in his December 2012 substantive appeal, VA Form 9.  However, he withdrew that request in a September 2014 correspondence; thus, the Board will proceed with adjudication of the case at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's last VA examination of his deviated nasal septum was nearly 6 years ago in February 2011, at which time it was noted that there was a 20 percent obstruction on the left and a 0 percent obstruction on the right.  In the Veteran's May 2011 notice of disagreement, the Veteran stated his nasal obstruction was worse than noted, estimating 20 percent obstruction on the left and 80 percent on the right during the day.  He further stated that his nasal obstruction increased at night, estimating 50 percent and 100 percent obstruction, for his left and right respectively, at night.  He further stated that his nose was getting worse, not better.  The Veteran made similar statements in his December 2012 substantive appeal, VA Form 9.  The Veteran's representative reiterated many of the same statements in their informal hearing presentation and requested a remand for an additional examination  

Based upon the Veteran's statements, particularly that his nose is getting worse and not better, the Board finds that a remand is necessary in order to obtain another VA examination of his deviated nasal septum which adequately addresses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his deviated nasal septum, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his deviated nasal septum.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should discuss the nasal obstruction of the Veteran's nostrils, as well as any other claimed symptoms, such as congestion, headaches or insomnia, as appropriate.  All findings should be reported in detail.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his deviated nasal septum.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

